Shea, Ch. J.
— The order appealed from is one which rests in the judicial discretion of the judge who made it; and we cannot declare, after a consideration of the record, that his discretion was not very properly exercised in the case presented to him. It was clearly within his power to reconsider his previous decision on the motion for a new ferial, as announced inadvertently.
-• The order appealed from is affirmed, with costs to respondent.
Eehbbas, J., concurs.
Note.— There is no appeal to the court of common pleas from this decision allowed hy the Code.— [Ed.